 

SUBSCRIPTION AGREEMENT

 

BY AND BETWEEN

 

CARDAX, INC.

 

AND

 

THE PURCHASERS PARTY HERETO

 

DATED AS OF __________, 2016

 

   

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS 1 1.1 Definitions 1       ARTICLE II
PURCHASE AND SALE 3 2.1 Closing 3 2.2 Deliveries 4 2.3 Closing Conditions 4    
  ARTICLE III REPRESENTATIONS AND WARRANTIES 5 3.1 Representations and
Warranties of the Company 5 3.2 Representations and Warranties of the Purchasers
6       ARTICLE IV OTHER AGREEMENTS OF THE PARTIES 8 4.1 Transfer Restrictions 8
4.2 Non-Public Information 10 4.3 Equal Treatment of Purchasers 10 4.4 Use of
Proceeds 10 4.5 Form D; Blue Sky Filings 10 4.6 Replacement of Certificates 10  
    ARTICLE V MISCELLANEOUS 11 5.1 Fees and Expenses 11 5.2 Entire Agreement 11
5.3 Notices 11 5.4 Amendments; Waivers 12 5.5 Headings 12 5.6 Successors and
Assigns 12 5.7 Third-Party Beneficiaries 12 5.8 Governing Law; Exclusive
Jurisdiction. 12 5.9 Attorney Fees 13 5.10 Survival 13 5.11 Counterparts and
Execution 13 5.12 Severability 13 5.13 Independent Nature of Purchasers’
Obligations and Rights 14 5.14 Saturdays, Sundays, Holidays, etc. 14 5.15
Construction 14 5.16 WAIVER OF JURY TRIAL 14

 

Attachments:           Schedule A Check and Wire Transfer Instructions  
Schedule B Certain Additional Risk Factors   Exhibit I Form of Warrant  

 



 i 

 

 



SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is dated as of the date set forth
on the signature page hereof, by and among Cardax, Inc., a Delaware corporation
(the “Company”), and each Person that is a Purchaser under the terms of this
Agreement. Certain capitalized terms used in this Agreement are defined in
Section 1.1.

 

WHEREAS, the Company is a public company with its shares of common stock, par
value $0.001 per share (“Common Stock”) traded on the OTCQB under the symbol
“CDXI”.

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act, and Rule 506 promulgated
thereunder, the Company desires to sell to each Purchaser, and each Purchaser,
severally and not jointly, desires to purchase Units (each, a “Unit”), where
each Unit has: (i) one share of Common Stock; (ii) three warrants (each, a
“Warrant” and, collectively, the “Warrants”), each Warrant entitling the
Purchaser of a Unit to purchase one share of Common Stock at a price per share
of $0.08, $0.12, or $0.16, respectively, subject to certain adjustment as more
fully described in this Agreement in the form attached to this Agreement as
Exhibit I.

 

WHEREAS, this Agreement and the offering of the Units by the Company are part of
an offering of an aggregate amount that is up to $500,000 (or such greater
amount as may be determined by the Company) and that in such offering there will
be purchases and sales of units that are similar to the Units purchased under
this Agreement by the Purchaser on similar terms and conditions; provided,
however, the Company reserves the right to suspend or terminate any additional
purchases and sales of such similar units and to change the terms and conditions
with respect to the offering of any such units or other securities by or on
behalf of the Company;

 

WHEREAS, the purchase price for each Unit (“Unit Price”) shall be $0.08.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, each of the Company and the
Purchasers, intending to be legally bound hereby, hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

  

 

 

“Closing” means the closing of the purchase and sale of the Units pursuant to
Section 2.1.

 

“Closing Date” means the Trading Day on which the Purchasers purchase the Units
under the terms of this Agreement, including payment to the Company of the
Purchase Price payable by each of the Purchasers.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” shall have the meaning ascribed to such term in the recitals to
this Agreement.

 

“Company Counsel” means Herrick, Feinstein LLP, 2 Park Avenue, New York, NY
10016.

 

“Company Sub” means Cardax Pharma, Inc., a Delaware corporation and a wholly
owned subsidiary of the Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Execution Date Information” shall have the meaning ascribed to such term in
Section 3.2(f).

 

“Offering” means this offering of the Units.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Purchaser” means a Person that is a party to this Agreement as a purchaser, or
his, her or its successors and assigns.

 

“Securities” means all Units, Common Stock, Warrants, and shares of the
Company’s Common Stock, into which the Warrants are exercisable.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” means newly issued shares of the Company’s Common Stock, issued or
issuable to each Purchaser pursuant to the exercise of the Warrant, which
shares, when issued in accordance with the terms of such securities, shall be
duly authorized, validly issued, fully paid and non-assessable.

 

2 

 

 

“Short Sale” means any securities transaction in which a Person sells a number
of shares or other units of a security that are not owned by such Person at the
time of such sale.

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Units purchased hereunder which shall equal the number of Units to be
purchased by such Purchaser multiplied by the Unit Price in United States
dollars, which amount shall be paid by the Purchaser making a payment to the
Company as provided in this Agreement.

 

“Subsidiary” means any subsidiary of the Company and shall, where applicable,
also include any direct or indirect subsidiary of the Company formed or acquired
after the date hereof.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Company’s Common Stock is listed or quoted for trading on the date in question:
the NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange, OTCQB or the OTC Bulletin
Board (or any successors to any of the foregoing).

 

“Transaction Documents” means this Agreement and all exhibits and schedules
thereto and hereto and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

 

ARTICLE II
PURCHASE AND SALE

 

2.1 Closing.

 

(a) The Company and each Purchaser shall deliver the other items set forth in
Section 2.2 deliverable at the Closing.

 

(b) On the Closing Date, upon the terms and subject to the conditions set forth
herein, the Company shall issue and sell to each of the Purchasers, and each of
the Purchasers, severally and not jointly, shall purchase, that number of Units
that is set forth on the signature page of such Purchaser to the extent accepted
by the Company.

 

(c) Upon satisfaction of the covenants and conditions set forth in Sections 2.2
and 2.3, the Closing shall occur at the offices of the Company or such other
location as the Company may designate to the Purchaser.

 

3 

 

 

2.2 Deliveries.

 

(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser accepted by the Company, this Agreement duly
executed by the Company.

 

(b) On the date that this Agreement is executed and delivered by a Purchaser to
the Company and the Company accepts the subscription of such Purchaser (with
such acceptance to be evidenced by the Company’s countersignature of the
Purchaser’s signature page hereinbelow), such Purchaser shall deliver or cause
to be delivered to the Company:

 

(i) a check or wire transfer of the Subscription Amount of such Purchaser in
accordance with the check or wire transfer instructions set forth on Schedule A
to this Agreement; and

 

(ii) a counterpart of this Agreement duly executed by such Purchaser.

 

(c) On the Closing Date, the Company and each of the Purchasers shall close the
purchase and sale of the Units and the Company shall deliver or cause to be
delivered to each Purchaser evidence of the issuance and delivery of the shares
of Common Stock and Warrants to be purchased by each Purchaser by appropriate
instructions to the stock transfer agent of the Company.

 

2.3 Closing Conditions.

 

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

 

(i) the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchasers contained herein (unless such
representation is made as of a specific date therein in which case such
representation and warranty shall be accurate as of such date); and

 

(ii) all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to the Closing Date shall have been performed.

 

(b) The respective obligations of each of the Purchasers hereunder in connection
with the Closing are subject to the following conditions being met:

 

(i) The representations and warranties made by the Company in this Agreement
shall be true and correct in all material respects (provided that any such
representations and warranties that are by their terms qualified by materiality
shall (as so qualified) be true in all respects) as of the date hereof and at
and as of the time of the Closing as though such representations and warranties
were made at and as of such time (except in any case that representations and
warranties that expressly speak as of a specified date or time need only be true
and correct (subject to the foregoing parenthetical as to materiality) as of
such specified date or time);

 

4 

 

 

(ii) The Company shall have performed and complied in all material respects with
all covenants and agreements required by this Agreement to be performed or
complied with by it prior to or at the Closing;

 

(iii) Without limiting item (ii) above, the Company shall have delivered to the
Purchasers each of the items required to be delivered by it pursuant to Section
2.2(c);

 

(iv) No preliminary or permanent injunction or other order that declares this
Agreement invalid or unenforceable in any respect or that prevents the
consummation of the transactions contemplated hereby shall be in effect; and

 

(v) From the date hereof to the Closing Date, the Commission shall not have
issued a stop trading order with respect to the Company’s Common Stock.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to each Purchaser as of the date hereof
and as of the Closing Date (unless such representation is made as of a specific
date therein in which case such representation and warranty shall be accurate as
of such date):

 

(a) Organization and Qualification. Each of the Company and the Company Sub is
an entity duly incorporated, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.

 

(b) Capitalization. The capitalization of the Company is properly reflected by
the SEC Filings.

 

(c) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Units to the Purchasers as
contemplated hereby. The issuance and sale of the Units hereunder does not
contravene the rules and regulations of the Trading Market applicable to the
Company.

 

(d) Disclosure.

 

(i) Except with respect to the material terms and conditions of the transactions
contemplated by the Transaction Documents, the Company confirms that neither it
nor any other Person acting on its behalf has provided any of the Purchasers or
their agents or counsel with any information that it believes constitutes or
might constitute material, non-public information within the meaning of the
Exchange Act.

 

(ii) The Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2.

 

5 

 

 

(e) SEC Filings. The documents (“SEC Filings”) that have been filed by the
Company with the Securities and Exchange Commission do not (as amended and
supplemented) contain a material misstatement of fact or does not omit to state
any material fact necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading, as
interpreted by the Exchange Act.

 

3.2 Representations and Warranties of the Purchasers. Each Purchaser, for itself
and for no other Purchaser, hereby represents and warrants, severally and not
jointly, as of the date hereof and as of the Closing Date to the Company as
follows (unless as of a specific date therein):

 

(a) Organization; Authority.

 

(i) Such Purchaser is either an individual or an entity that is duly
incorporated or formed, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation with full right, corporate,
partnership, limited liability company or similar power and authority to enter
into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.

 

(ii) The execution and delivery of the Transaction Documents and performance by
such Purchaser of the transactions contemplated by the Transaction Documents
have been duly authorized by all necessary corporate, partnership, limited
liability company or similar action, as applicable, on the part of such
Purchaser.

 

(iii) Each Transaction Document to which it is a party has been duly executed by
such Purchaser, and when delivered by such Purchaser in accordance with the
terms hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except: (A) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally; (B) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies; and (C) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b) Own Account. Such Purchaser understands that each of the shares of Common
Stock and the Warrants and the Shares are “restricted securities” and have not
been registered under the Securities Act or any applicable state securities law
and is acquiring the Units as principal for its own account and not with a view
to or for distributing or reselling such Units (or the shares of Common Stock or
Warrants or Shares) or any part thereof in violation of the Securities Act or
any applicable state securities law, has no present intention of distributing
any of such Securities in violation of the Securities Act or any applicable
state securities law and has no direct or indirect arrangement or understandings
with any other person to distribute or regarding the distribution of such
Securities in violation of the Securities Act or any applicable state securities
law (this representation and warranty not limiting such Purchaser’s right to
sell the Securities in compliance with applicable federal and state securities
laws). Such Purchaser is acquiring the Units hereunder in the ordinary course of
its business or investment strategy.

 

6 

 

 

(c) Purchaser Status. At the time such Purchaser was offered the Units, it was,
and as of the date hereof it is an “accredited investor” as defined in Rule 501
under the Securities Act; or (ii) a Non U.S. Person within the meaning of
Regulation S under the Securities Act.

 

(d) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the shares of Common Stock or Warrants
(and the Shares), and has so evaluated the merits and risks of such investment.
Such Purchaser is able to bear the economic risk of an investment in the shares
of Common Stock, the Warrants and Shares and, at the present time, is able to
afford a complete loss of such investment.

 

(e) Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, such Purchaser shall not directly or
indirectly, nor shall any Person acting on behalf of or pursuant to any
understanding with such Purchaser, execute any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
date of this Agreement and the Closing Date. Notwithstanding the foregoing, the
limitation set forth in this Section 3.2(e) shall not be applicable to any
investments of a Purchaser that are made or disposed of without the discretion
of such Purchaser. Other than to other Persons party to this Agreement, such
Purchaser has maintained the confidentiality of all disclosures made to it in
connection with this transaction and shall use the information provided in this
Agreement or any investment presentation provided to such Purchaser only in
consideration of making an investment in the Units.

 

(f) Disclosure.

 

(i) Each Purchaser acknowledges and agrees that the information provided and
available to the Purchaser at the time that this Agreement is executed and
delivered (including, but not limited to the SEC Filings) (the “Execution Date
Information”) may not include all of the material information that would be
provided to a purchaser of securities in an offering of securities that is
registered under the Securities Act and included in a prospectus that is
required to be delivered in accordance with Section 5 of the Securities Act.

 

(ii) Each Purchaser agrees that it has had an unrestricted opportunity to: (a)
obtain additional information concerning the offering of the Units, including
without limitation, information concerning the Company and any other matters
relating directly or indirectly to the purchase of the Units by such Purchaser;
and (b) ask questions of, and receive answers from, the executives of the
Company concerning the terms and conditions of this offering of Units and to
obtain such additional information as may have been necessary to verify the
accuracy of the information contained in the investor presentation provided to
the Purchaser or any other information that may have been provided to the
Purchaser.

 

(iii) Each Purchaser acknowledges and agrees that no Person is authorized by the
Company and no Person will be authorized by the Company or any of its Affiliates
to provide any information regarding the solicitation of investment interest or
the offering of the Units other than the information that is provided in the
investor presentation provided by the Company and such other information or
documentation that is provided expressly by the Company to the Purchasers for
such purposes.

 

7 

 

 

(iv) Each Purchaser and/or Purchaser’s advisor acknowledges that it has received
and reviewed the SEC Filings, including the summary of risks contained in the
“Risk Factors” sections in such documents and Schedule B and certain matters
regarding the use of proceeds set forth in Section 4.4 and had access to or been
furnished with sufficient facts and information to evaluate an investment in the
Company and a reasonable opportunity to ask questions of and receive answers
from a person or persons acting on behalf of the Company concerning the Company
and all such questions have been answered to the full satisfaction of the
Purchaser.

 

(g) Due diligence. Each Purchaser acknowledges and agrees that it has: (A)
carefully reviewed the investor presentation; (B) performed its own due
diligence investigation and has been furnished with other materials that it
considers relevant to the purchase of the Units; and (C) is not relying upon,
and has not relied upon, any statement, representation or warranty made by any
person, except for the statements, representations and warranties contained in
this Agreement.

 

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

 

ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES

 

4.1 Transfer Restrictions.

 

(a) The shares of Common Stock, the Warrants and Shares may only be disposed of
in compliance with state and federal securities laws. After the Final Closing
Date, the Company agrees to take appropriate action to promptly prepare and file
a registration statement with the SEC to register the Shares under the
Securities Act, it being acknowledged that there is no assurance that all of the
Shares will be included in a registration statement that is declared effective
under the Securities Act. In connection with any transfer of any of shares of
Common Stock or Warrants or Shares other than pursuant to an effective
registration statement or Rule 144, to the Company or to an Affiliate of a
Purchaser, the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred shares of Common Stock or Warrants
or Shares under the Securities Act.

 

8 

 

 

(b) Legend on Share Certificates. The Purchasers agree to the imprinting, so
long as is required by this Section 4.1, of a legend on any of the certificates
representing the shares of Common Stock or Warrants or Shares in the following
form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE CORPORATION. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

(c) The legends set forth in Section 4.1(b) shall, to the fullest extent
permitted, be removed , (i) while a registration statement covering the resale
of such security is effective under the Securities Act, (ii) following any sale
of such shares of Common Stock or Warrants or Shares pursuant to Rule 144, (iii)
if such shares of Common Stock or Warrants or Shares are eligible for sale under
Rule 144, without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to such shares of Common
Stock or Warrants or Shares and without volume or manner-of-sale restrictions,
or (iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission).

 

(d) Each Purchaser, severally and not jointly with the other Purchasers, agrees
that such Purchaser will sell any shares of Common Stock or Warrants or Shares
only pursuant to either: (i) the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements; or (ii) an
exemption therefrom, and that if shares of Common Stock or Warrants or Shares
are sold pursuant to any such effective registration statement, they will be
sold in compliance with the plan of distribution set forth therein, and
acknowledges that the removal of the restrictive legend from certificates
representing shares of Common Stock or Warrants or Shares as set forth in this
Section 4.1 is predicated upon the Company’s reliance upon this understanding.

 

9 

 

 

4.2 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser, agent or counsel shall have entered into a written
agreement with the Company regarding the confidentiality and use of such
information or such Person is otherwise obligated to maintain the
confidentiality of such information and not use such information in violation of
applicable law. The Company understands and confirms that each Purchaser shall
be relying on the foregoing covenant in evaluating and providing any information
it receives in connection with its consideration of purchasing any of the Units.

 

4.3 Equal Treatment of Purchasers. No consideration (including any modification
of any Transaction Document) shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of this Agreement unless
the same consideration is also offered to all of the Purchasers. For
clarification purposes, this provision constitutes a separate right granted to
each Purchaser by the Company and negotiated separately by each Purchaser, and
is intended for the Company to treat the Purchasers as a class and shall not in
any way be construed as the Purchasers acting in concert or as a group with
respect to the purchase, disposition or voting of Shares, the shares of the
Company’s Common Stock issuable upon the exercise of the Warrants or otherwise.
The provisions of this Agreement do not, and in no manner shall be interpreted
to, restrict the right, ability and authority of the Company to sell any
securities, including securities identical to, exchangeable for, convertible
into, or similar to, any of the securities offered and sold under this
Agreement.

 

4.4 Use of Proceeds. The Company will use the proceeds of this Offering for its
product development and general corporate purposes.

 

4.5 Form D; Blue Sky Filings. The Company shall timely file a Form D with
respect to the Units as required under Regulation D, provide a copy thereof,
promptly upon request of any Purchaser, and take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for, or
to qualify the Units for, sale to the Purchasers at the Closing under applicable
securities or “Blue Sky” laws of the states of the United States, and provide
evidence of such actions promptly upon request of any Purchaser.

 

4.6 Replacement of Certificates. If any certificate or instrument evidencing any
shares of Common Stock or Warrants or Shares is mutilated, lost, stolen or
destroyed, the Company shall cause the Company to, and the Company shall, issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement shares of Common Stock or Warrants or Shares and
may be required to provide an indemnity in favor of the Company.

 

10 

 

 

ARTICLE V
MISCELLANEOUS

 

5.1 Fees and Expenses.

 

(a) Except as expressly set forth in the Transaction Documents to the contrary,
each party shall pay the fees and expenses of its advisers, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement.

 

5.2 Entire Agreement. The Transaction Documents contain the entire understanding
of the parties with respect to the subject matter hereof and thereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.

 

5.3 Notices.

 

(a) All notices (including any consent required of any party to this Agreement)
given or permitted to be provided pursuant to this Agreement shall be in writing
and shall be mailed by certified mail, delivered by professional courier or
hand, or transmitted via email or facsimile, to such party’s address as set
forth below:

 

(i) If such notice is to the Company, then to the Company at:

 

Cardax, Inc.

2800 Woodlawn Drive, Suite 129

Honolulu, HI 96822

Attention: David G. Watumull, President and CEO

Email: dwatumull@cardaxpharma.com

Fax: 808-237-5901

 

With a copy to (which copy shall not constitute notice):

 

Herrick, Feinstein LLP

2 Park Avenue

New York, NY 10016

Attn: Richard M. Morris, Esq.

Email: rmorris@herrick.com

Fax: 212-545-3371

 

(ii) If such notice is to a Purchaser, then to the address of the Purchaser set
forth on the signature page of such Purchaser to this Agreement.

 

(b) Change of Address. Any Purchaser may change the address that notices should
be delivered to it by delivering a notice with the corrected information to the
Company. The Company may change the address that notices should be delivered to
it by delivering a notice with the corrected information to each Purchaser then
a party to this Agreement. In each case, such corrected information to be
effective only upon delivery of such notice.

 

11 

 

 

(c) Deemed Delivery. Except as otherwise expressly provided in this Agreement,
each such notice shall be effective on the date three days after the date of
mailing or, if delivered by hand or professional courier, or transmitted via
email or facsimile with delivery receipt (or acknowledgement or confirmation
which may be by electronic means), on the date of delivery, provided, however,
that notices to the Company will be effective upon receipt.

 

5.4 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except by means of a written agreement signed, in the
case of an amendment, by the Company and each of the Purchasers subject to such
waiver, modification, supplement or amendment. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.

 

5.5 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

5.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger);
except that all rights and obligations of the Company under this Agreement shall
be assigned to, and assumed by, the Company effective on Closing Date, provided
that no such assignment shall relieve the Company of any of its obligations
hereunder. Any Purchaser may assign any or all of its rights under this
Agreement to any Person; provided that such assignment is approved by the
Company, which approval shall not be unreasonably withheld, delayed or
conditioned and such transferee agrees in writing to be bound by the provisions
of the Transaction Documents that apply to the “Purchasers” and such transferee
is able and makes the representations and warranties to the Company provided
under Section 3.2.

 

5.7 Third-Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

5.8 Governing Law; Exclusive Jurisdiction.

 

(a) All questions concerning the construction, validity, enforcement and
interpretation of the Transaction Documents shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof.

 

(b) Each party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York, Borough of Manhattan.

 

12 

 

 

(c) Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, Borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

 

5.9 Attorney Fees. If one or more parties shall commence an action, suit or
proceeding to enforce any provision of the Transaction Documents, then the
prevailing party or parties in such action, suit or proceeding shall be
reimbursed by the other party or parties to such action, suit or proceeding for
the reasonable attorneys’ fees and other costs and expenses incurred by the
prevailing party or parties with the investigation, preparation and prosecution
of such action, suit or proceeding.

 

5.10 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Units for the applicable statute of
limitations.

 

5.11 Counterparts and Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by email delivery of a “.pdf” format data
file, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature page was an original
thereof.

 

5.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

13 

 

 

5.13 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereof
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented, or has had the
opportunity to be represented, by its own separate legal counsel in its review
and negotiation of the Transaction Documents.

 

5.14 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

5.15 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto.

 

5.16 WAIVER OF JURY TRIAL.

 

EACH PARTY TO THIS AGREEMENT HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
AGREEMENT, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY EACH PARTY TO THIS AGREEMENT AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. EITHER PARTY TO THIS AGREEMENT IS HEREBY AUTHORIZED
TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF
THIS WAIVER BY THE OTHER.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGE FOLLOWS.]

 

14 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Subscription Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

Cardax, inc.

 

By:   Name: David G. Watumull   Title: President and CEO  

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGE FOLLOWS.]

 

   

 

 

PURCHASER SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

 

IN WITNESS WHEREOF, the undersigned have caused this Subscription Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Purchaser: _________________________________________________________

 

Signature of Authorized Signatory of Purchaser:
__________________________________

 

Name of Authorized Signatory: ________________________________________________

 

Title of Authorized Signatory: _________________________________________________

 

Email Address of Authorized Signatory: _________________________________________

 

Facsimile Number of Authorized Signatory: ______________________________________

 

Address for Notice to Purchaser:
________________________________________________

 

 

 

 

 

Address for Delivery of Units to Purchaser (if not same as address for notice):

 

Subscription Amount: $_________________(U.S.)

 

Number of Units: _________________

 

Social Security or EIN Number: _______________________

 

Bank or Brokerage Account Information:

 

[Each Purchaser shall also deliver the applicable tax forms such as the Form W-9
and a certificate that they are an accredited investor, unless waived by the
Company]

 

Accepted by the Company for ___________ Units:

 



CARDAX, INC. Date:           By:       Name: David G. Watumull     Title:
President and CEO    

 

   

 

 

SCHEDULE A

 

Check and Wire Transfer Instructions

 

Checks shall be made payable to the order of

 

Cardax Pharma, Inc.

 

Wire Transfers shall be made in accordance with the following:

 

  ● Bank Name: Bank of Hawaii         ● SWIFT Code: BOHIUS77         ● Routing
#: 121301028         ● Account #: **********         ● Account Name: Cardax
Pharma, Inc.

 

In addition, the name of each Purchaser shall be provided with each payment.

 

   

 

 

SCHEDULE B

 

Certain Additional Risk Factors

 

In addition to the risk factors that are summarized in the Company’s SEC
Filings, you should consider the following:

 

An investment in our Common Stock, and Warrants involves a high degree of risk.
You should carefully consider the risks summarized in the Company’s SEC Filings,
together with all of the other information provided to you in this Offering,
before making an investment decision. If any of the following risks actually
occur, our business, financial condition or results of operations could suffer.
In that case, the trading price of our shares of Common Stock could decline, and
you may lose all or part of your investment. You should read the section
entitled “Forward-Looking Statements” included in our SEC Filings for a
discussion of what types of statements are forward-looking statements, as well
as the significance of such statements.

 

The terms of the Offering, the price for the shares of Common Stock and
Warrants, including the exercise price, were not independently valued and may
not be indicative of the future price of our Common Stock.

 

Our board of directors determined the terms and conditions of the Offering,
including the price per share for each Unit of Common Stock and the Warrant. The
price per Unit and the exercise price were not necessarily determined to be
equal to the market price of the Company’s Common Stock on the OTCQB or the fair
value of the Company. If you purchase Units in the Offering, you may not be able
to sell any of the securities at or above the subscription price. The trading
price of the Company’s Common Stock will be determined by the marketplace, and
will be influenced by many factors outside of the Company’s control, including
consumer acceptance of the Company’s astaxanthin consumer health products,
prevailing interest rates, investor perceptions, securities analyst research
reports and general industry, geopolitical and economic conditions. Publicly
traded stocks, including stocks of pharmaceutical and nutraceutical companies,
often experience substantial market price volatility. These market fluctuations
might not be related to the operating performance of particular companies whose
shares are traded. Accordingly, we cannot assure you that if you purchase Units
in the Offering you will later be able to sell those Units at or above the
subscription price.

 

The Securities are “Restricted Securities” under the Securities Act and there is
no assurance that they will be registered.

 

The Units sold in this Offering and the Common Stock issuable upon exercise of
the Warrants will be restricted securities under United States federal and
applicable state securities laws. The Common Stock will be restricted securities
unless and until the shares of Common Stock are registered. Restricted
securities may not be transferred, sold or otherwise disposed of in the United
States, except as permitted under United States federal and state securities
laws, pursuant to registration or an exemption therefrom. You should be prepared
to hold the Securities sold and the Common Stock issuable upon the exercise of
the Warrants for an indefinite period.

 

   

 

 

None of the Shares of Common Stock issued in the Offering or upon the exercise
of the Warrants may be sold unless, at the time of such intended sale, there is
a current registration statement covering the resale of the securities or there
exists an exemption from registration under the Securities Act, and such
securities have been registered, qualified, or deemed to be exempt under
applicable securities or “blue sky” laws in the state of residence of the seller
or in the state where sales are being affected.

 

If there is not an effective registration statement covering the resale of the
Shares, Purchasers will be precluded from disposing of such Shares unless such
Shares may become eligible to be disposed of under the exemptions provided by
Rule 144 under the Securities Act without restriction. If the Shares are not
registered for resale under the Securities Act, or exempt therefrom, and
registered or qualified under applicable securities or “blue sky” laws, or
deemed exempt therefrom, the value of the Securities will be greatly reduced.

 

Purchasers will be relying on management’s judgment regarding the use of
proceeds from this Offering and we may apply the proceeds to uses that may not
increase the value of your investment or improve our operating results.

 

We expect to use the proceeds of this Offering to further develop our technology
or utilize other technology, begin focused and targeted marketing efforts, and
for general working capital purposes. Our management will have broad discretion
with respect to the use of the net proceeds from this Offering and Purchasers
will be relying on the judgment of our management regarding the application of
these proceeds. We cannot assure you that the net proceeds will be used for
purposes that ultimately increase our results of operations, business prospects
or the value of your investment.

 

An investment in the Company is speculative and there can be no assurance of any
return on any such investment.

 

An investment in the company is speculative and there is no assurance that
Purchasers will obtain any return on their investment. Purchasers will be
subject to substantial risks involved in an investment in the Company, including
the risk of losing their entire investment.

 

Insufficient Capital

 

There can be no assurance or guarantee that the Company will raise sufficient
capital, through this Offering, to meet the Company’s business objectives. The
audited financial statements include a going concern qualification and the
Company has significant liquidity issues. There can be no assurance that other
obligations that are necessary for the Company will not be incurred or that the
budgeted expenditures will not be subject to any material increase.

 

Assuming $500,000 is raised, it is estimated that our limited cash resources
would be sufficient to continue operations on a limited budget only through
August 30, 2016.

 

*****

 

   

 

 

EXHIBIT I

 

Form of Warrant

 

   

 

 

WARRANT NUMBER

G _______________

 

CARDAX, INC.

 

WARRANT TO PURCHASE SHARES OF COMMON STOCK

 

NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON ITS EXERCISE
HAVE BEEN REGISTERED UNDER EITHER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD,
OFFERED FOR SALE, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES UNDER THE
SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

THIS CERTIFIES THAT, for value received, ________________________________
(together with its successors and assigns, the “Holder”), commencing
_____________ (the “Date of Issue”) is entitled to purchase, subject to the
conditions set forth below, at any time and from time to time, in whole or in
part, during the Exercise Period (as defined in Section 1.3), that number of
fully paid and non-assessable shares (the “Shares”) of common stock, par value
$0.001 per share (“Common Stock”), of Cardax, Inc., a Delaware corporation (the
“Company”), that is not more than the Warrant Share Number (as defined in
Section 1.1), subject to the further provisions of this warrant to purchase
newly issued shares of Common Stock (the “Warrant”), at the Warrant Exercise
Price (as defined in Section 1.2), subject to the further provisions of this
Warrant.

 

1.EXERCISE OF WARRANT

 

The terms and conditions upon which this Warrant may be exercised, and the
shares of Common Stock covered hereby which may be purchased hereunder, are as
follows:

 

1.1. Warrant.

 

(a) The Company hereby issues to the Holder this Warrant.

 

   

 

 

(b) The number of Shares that the Holder is entitled to purchase under the terms
and conditions of this Warrant (the “Warrant Share Number”) is equal to
___________ Shares.

 

(c) For the purposes of this Agreement, the following terms shall have the
respective meanings ascribed thereto in this Section 1.1(c):

 

(i) “Affiliate” shall have the meaning ascribed to such term under the
Securities Act and the regulations promulgated thereunder.

 

(ii) “Business Day” shall mean any date that the banks and the securities
markets are in New York, New York open for business for the conduct of business
in the regular course on such date.

 

(iii) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

(iv) “Person” shall mean any individual, trust or entity or governmental
authority or agency.

 

1.2. The Warrant Exercise Price. The exercise price for the Warrant (the
“Warrant Exercise Price”) shall be equal, per share, to $______, subject to
adjustment as provided in Section 4:

 

1.3. Method of Exercise.

 

(a) The Holder of this Warrant may exercise, in whole or in part, the purchase
rights evidenced by this Warrant during the period commencing on the Date of
Issue of this Warrant and ending on _____________, unless extended by the
Company in its sole discretion (the “Exercise Period”). Such exercise shall be
effected by:

 

(i) the surrender of the Warrant, together with a duly executed copy of the form
of subscription attached hereto (a “Notice of Exercise”), to the Secretary of
the Company at its principal offices;

 

(ii) the payment to the Company, by certified check or bank draft payable to its
order, of an amount equal to the aggregate Warrant Exercise Price for the number
of Shares for which the purchase rights hereunder are being exercised; and

 

(iii) the delivery to the Company, if necessary, to assure compliance with
federal and state securities laws, of an instrument executed by the Holder
certifying that the Shares are being acquired for the sole account of the Holder
and not with a view to any resale or distribution.

 

2 

 

 

(b) Conditions to Exercise of the Warrant.

 

(i) Notwithstanding the provisions of any provision of this Warrant, including
Section 1.3, the exercise of this Warrant is contingent upon the Company’s
satisfaction that the issuance of the Shares for which this Warrant is being
exercised is exempt from the requirements of the Securities Act and all
applicable state securities laws or the Shares are duly registered under the
Securities Act. The Holder of this Warrant agrees to execute any and all
documents deemed necessary by the Company to effect the exercise of this
Warrant.

 

(ii) Notwithstanding anything to the contrary contained herein, the number of
Shares that may be acquired by the Holder upon any exercise of this Warrant (or
otherwise in respect hereof) shall be limited to the extent necessary to insure
that, following such exercise (or other issuance), the total number of shares of
Common Stock then beneficially owned by such Holder and its Affiliates and any
other Persons whose beneficial ownership of Common Stock would be aggregated
with the Holder’s for purposes of Section 13(d) of the Exchange Act (the
“Beneficial Ownership”, does not exceed 4.99% of the total number of issued and
outstanding shares of Common Stock (including for such purpose the shares of
Common Stock issuable upon such exercise) (the “Maximum Percentage”). For the
avoidance of doubt, except as otherwise provided herein in connection with a
transaction described in Section 4.3 (a “Fundamental Transaction”), this Warrant
may not be exercised in whole or in part if the Holder’s Beneficial Ownership
(as calculated herein) exceeds the Maximum Percentage prior to such exercise.
For such purposes, “Beneficial Ownership” shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. This provision shall not restrict the number of shares of Common
Stock which a Holder may receive or beneficially own in order to determine the
amount of securities or other consideration that such Holder may receive in the
event of a Fundamental Transaction of this Warrant or under any other provision
of Section 4. This restriction may not be waived except by the Holder providing
a notice to the Company as provided herein. For any reason at any time, upon the
written or oral request of the Holder, the Company shall promptly confirm in
writing (which may be by electronic mail) to the Holder the number of shares of
Common Stock then outstanding. To the extent that the limitation contained in
this Section 1.3(b)(ii) applies, the determination of whether this Warrant is
exercisable (in relation to other securities owned by such Holder together with
any Affiliates) and of which a portion of this Warrant is exercisable shall be
in the sole discretion of a Holder, and the submission of a Notice of Exercise
shall be deemed to be each Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by such Holder together with
any Affiliates) and of which portion of this Warrant is exercisable, in each
case subject to such aggregate percentage limitation, and the Company shall have
no obligation to verify or confirm the accuracy of such determination other than
its obligation in this Section 1.3(b)(ii) above to, upon the Holder’s request,
confirm in writing to the Holder the number of shares of Common Stock then
outstanding. Notwithstanding any provision of this Section 1.3(b)(ii) to the
contrary, the limitations on the exercise of this Warrant under this Section
1.3(b)(ii) shall not be applicable from and after the date that is 61 days after
the date that the Holder provides written notice to the Company that the Holder
elects to have Beneficial Ownership of the Company’s Common Stock in excess of
the Maximum Percentage, in which case such Holder shall have the right to
exercise this Warrant without the limitations of this Section 1.3(b)(ii);
provided, that the limitations of this Section 1.3(b)(ii) shall again be
applicable to any assignee of this Warrant until 61 days after such assignee
provides such notice to the Company.

 

3 

 

 

1.4. Issuance of Shares. In the event the purchase rights evidenced by this
Warrant are exercised in whole or in part, one or more certificates for the
purchased Shares shall be issued as soon as practicable thereafter to the
Holder.

 

1.5. Partial Exercise. If this Warrant shall have been exercised only in part,
then the Company shall, at the time of delivery of the certificate or
certificates for the Shares purchased upon such exercise, also deliver to the
Holder a new Warrant evidencing the remaining outstanding unexercised balance of
Shares purchasable hereunder.

 

1.6. Cancellation. Notwithstanding anything in this Warrant to the contrary,
this Warrant shall be cancelled, and shall not be exercisable, if it is not
exercised before the expiration of the Exercise Period.

 

2.TRANSFER RESTRICTIONS

 

2.1. Transfer. This Warrant and the Shares issuable upon exercise hereof are
“restricted securities” as such term is defined by the rules and regulations
promulgated under the Securities Act. This Warrant and the Shares issuable upon
exercise hereof may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of this Warrant or the Shares
issuable upon exercise hereof, other than pursuant to an effective registration
statement or Rule 144, to the Company or to an Affiliate of a Holder, the
Company may require the transferor to provide to the Company an opinion of
counsel selected by the transferor and reasonably acceptable to the Company, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of the
transferred Warrant or Shares under the Securities Act. As a condition of
transfer, any such transferee shall agree in writing to be bound by the terms of
this Warrant and the Agreement and shall have the rights and obligations of a
Holder under this Warrant and the Agreement.

 

2.2. Legend.

 

(a) The Holder agrees to the imprinting of a legend on any of the Shares
issuable upon exercise hereof in the following form:

 

4 

 

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE CORPORATION. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

(b) Notwithstanding the foregoing, certificates evidencing this Warrant or the
Shares issuable upon exercise hereof shall not contain any legend (including the
legend set forth above), (i) while a registration statement covering the resale
of such security is effective under the Securities Act, (ii) following any sale
of this Warrant or such Shares issuable upon exercise hereof pursuant to Rule
144, (iii) if this Warrant or such Shares issuable upon exercise hereof are
eligible for sale under Rule 144, without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
this Warrant or such Shares issuable upon exercise hereof and without volume or
manner-of-sale restrictions, or (iv) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission).

 

2.3. Sale. The Holder agrees that the Holder will sell this Warrant or any
Shares issuable upon exercise hereof only pursuant to either: (i) the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements; or (ii) an exemption therefrom, and that if
this Warrant or any Shares issuable upon exercise hereof are sold pursuant to
any such effective registration statement, they will be sold in compliance with
the plan of distribution set forth therein, and acknowledges that the removal of
the restrictive legend from certificates representing the Shares or this Warrant
is predicated upon the Company’s reliance upon this understanding.

 

3.Fractional Shares

 

Notwithstanding that the number of Shares purchasable upon the exercise of this
Warrant may have been adjusted pursuant to the terms hereof, the Company shall
nonetheless not be required to issue fractions of Shares upon exercise of this
Warrant or to distribute certificates that evidence fractional shares, provided
that in lieu of any fraction shares, the Company shall make a cash payment to
the Holder in an amount equal to the fair market value (as determined by the
Board of Directors of the Company in its reasonable good faith) of such
fractional share.

 

5 

 

 

4.ANTIDILUTION PROVISIONS

 

4.1. Stock Splits and Combinations. If the Company shall at any time subdivide
or combine its outstanding shares of Common Stock, this Warrant shall, after
that subdivision or combination, evidence the right to purchase the number of
shares of Common Stock that would have been issuable as a result of that change
with respect to the shares of Common Stock which were purchasable under this
Warrant immediately before that subdivision or combination. If the Company shall
at any time subdivide the outstanding shares of Common Stock, the Warrant
Exercise Price then in effect immediately before that subdivision shall be
proportionately decreased, and, if the Company shall at any time combine the
outstanding shares of Common Stock, the Warrant Exercise Price then in effect
immediately before that combination shall be proportionately increased. Any
adjustment under this section shall become effective at the close of business on
the date the subdivision or combination becomes effective.

 

4.2. Reclassification, Exchange and Substitution. If the Common Stock issuable
upon exercise of this Warrant shall be changed into the same or a different
number of shares of any other class or classes of stock, whether by capital
reorganization, reclassification, or otherwise (other than a subdivision or
combination of shares provided for above), the Holder of this Warrant shall, on
its exercise, be entitled to purchase for the same aggregate consideration, in
lieu of the Common Stock that the Holder would have been entitled to purchase
but for such change, a number of shares of such other class or classes of stock
equivalent to the number of shares of Common Stock that would have been subject
to purchase by the Holder on exercise of this Warrant immediately before that
change.

 

4.3. Reorganizations, Mergers, Consolidations or Sale of Assets. If at any time
there shall be a capital reorganization of the Company’s Common Stock (other
than a combination, reclassification, exchange, or subdivision of shares
provided for elsewhere above) or merger or consolidation of the Company with or
into another entity, or the sale of the Company’s properties and assets as, or
substantially as, an entirety to any other person or entity, then, as a part of
such reorganization, merger, consolidation or sale, lawful provision shall be
made so that the Holder of this Warrant shall thereafter be entitled to receive
upon exercise of this Warrant, during the period specified in this Warrant and
upon payment of the Warrant Exercise Price then in effect, the number of shares
of Common Stock or other securities or property of the Company, or of the
successor entity resulting from such merger or consolidation, to which a holder
of the Common Stock deliverable upon exercise of this Warrant would have been
entitled in such capital reorganization, merger, or consolidation or sale if
this Warrant had been exercised immediately before that capital reorganization,
merger, consolidation, or sale. In any such case, appropriate adjustment (as
determined in good faith by the Company’s Board of Directors) shall be made in
the application of the provisions of this Warrant with respect to the rights and
interests of the Holder of this Warrant after the reorganization, merger,
consolidation, or sale to the end that the provisions of this Warrant (including
adjustment of the Warrant Exercise Price then in effect and number of Shares
purchasable upon exercise of this Warrant) shall be applicable after that event,
as near as reasonably may be, in relation to any shares or other property
deliverable after that event upon exercise of this Warrant. The Company shall,
within thirty (30) days after making such adjustment, give written notice (by
first class mail, postage prepaid) to the Holder of this Warrant at the address
of the Holder shown on the Company’s books. That notice shall set forth, in
reasonable detail, the event requiring the adjustment and the method by which
the adjustment was calculated, and specify the Warrant Exercise Price then in
effect after the adjustment and the increased or decreased number of Shares or
the other shares or property purchasable upon exercise of this Warrant. When
appropriate, that notice may be given in advance and include as part of the
notice required under other provisions of this Warrant.

 

6 

 

 

5.Reservation of Stock Issuable Upon Exercise

 

The Company shall at all times reserve and keep available out of its authorized
but unissued shares of Common Stock solely for the purpose of effecting the
exercise of this Warrant such number of its shares of Common Stock as shall from
time to time be sufficient to effect the exercise of this Warrant and if at any
time the number of authorized but unissued shares of Common Stock shall not be
sufficient to effect the exercise of this Warrant, in addition to such other
remedies as shall be available to the Holder of this Warrant, the Company will
use its best efforts to take such corporate action as may, in the opinion of its
counsel, be necessary to increase its authorized but un-issued shares of Common
Stock to such number of shares as shall be sufficient for such purposes.

 

6.RIGHTS PRIOR TO EXERCISE OF WARRANT

 

6.1. This Warrant does not entitle the Holder to any of the rights of a
stockholder of the Company, including without limitation, the right to receive
dividends or other distributions, to exercise any preemptive rights, to vote, or
to consent or to receive notice as a stockholder of the Company. If, however, at
any time prior to the termination of this Warrant and prior to its exercise, any
of the following events shall occur:

 

(a) the Company shall declare any dividend payable in any securities upon its
shares of Common Stock or make any distribution (other than a regular cash
dividend) to the Holders of its shares of Common Stock; or

 

(b) the Company shall offer to the holders of its shares of Common Stock any
additional Warrant of Common Stock or securities convertible into or
exchangeable for shares of Common Stock or any right to subscribe for or
purchase any thereof; or

 

(c) a dissolution, liquidation or winding up of the Company (other than in
connection with a consolidation, merger, sale, transfer or lease of all or
substantially all of its property, assets and business as an entirety) shall be
proposed and action by the Company with respect thereto has been approved by the
Company’s Board of Directors;

 

then in any one or more of said events the Company shall give notice in writing
of such event to the Holder at the last address of the Holder as it shall appear
on the Company’s records at least twenty (20) days prior to the date fixed as a
record date or the date of closing the transfer books for the determination of
the stockholders entitled to such dividends, distribution, or subscription
rights, or for the determination of stockholders entitled to vote on such
proposed dissolution, liquidation or winding up. Such notice shall specify such
record date or the date of closing the transfer books, as the case may be.
Failure to publish, mail or receive such notice or any defect therein or in the
publication or mailing thereof shall not affect the validity of any action taken
in connection with such dividend, distribution or subscription rights, or such
proposed dissolution, liquidation or winding up. Each person in whose name any
certificate for shares of Common Stock is to be issued shall for all purposes be
deemed to have become the holder of record of such shares on the date on which
this instrument was surrendered and payment of the Warrant Exercise Price was
made, irrespective of the date of delivery of such stock certificate, except
that, if the date of such surrender and payment is a date when the stock
transfer books of the Company are closed, such person shall be deemed to have
become the holder of such shares of Common Stock at the close of business on the
next succeeding date on which the stock transfer books are open.

 

7 

 

 

7.SUCCESSORS AND ASSIGNS

 

The terms and provisions of this Warrant shall inure to the benefit of, and be
binding upon, the Company and the Holder hereof and their respective successors
and permitted assigns.

 

8.LOSS OR MUTILATION

 

8.1. Upon receipt by the Company of satisfactory evidence of the ownership of
and the loss, theft, destruction, or mutilation of any Warrant, and (i) in the
case of loss, theft, or destruction, upon receipt by the Company of indemnity
satisfactory to it, or (ii) in the case of mutilation, upon receipt of such
Warrant and upon surrender and cancellation of such Warrant, the Company shall
execute and deliver in lieu thereof a new Warrant representing the right to
purchase an equal number of shares of Common Stock.

 

8.2. The Holder also acknowledges that each of the Shares issuable upon the due
exercise hereof will be subject to any transfer restrictions in the Company’s
Articles of Incorporation, including a right of first refusal to the Company,
and the certificate or certificates evidencing the Shares will bear a legend to
this effect.

 

9.TERMINATION DATE

 

This Warrant shall terminate upon the sooner of (a) the expiration of the
Exercise Period; or (b) the exercise of all or any portion of this Warrant
pursuant to the terms of Section 1 hereof.

 

10.GOVERNING LAW

 

This Warrant and any dispute, disagreement or issue of construction or
interpretation arising hereunder whether relating to its execution, its
validity, the obligations provided herein or performance shall be governed or
interpreted according to the internal laws of the State of New York without
regard to conflicts of law.

 

11.HEADINGS

 

The headings and captions used in this Warrant are used only for convenience and
are not to be considered in construing or interpreting this Warrant. All
references in this Warrant to sections and exhibits shall, unless otherwise
provided, refer to sections hereof and exhibits attached hereto, all of which
exhibits are incorporated herein by this reference.

 

8 

 

 

12.AMENDMENTS

 

The terms and conditions of this Warrant shall not be amended, modified or
supplemented other than in accordance with a written amendment signed by the
Holder and the Company that specifically provides for such amendment,
modification or supplement.

 

13.NOTICES

 

All notices or other communications given or made hereunder shall be in writing
and shall be mailed by certified mail, delivered by professional courier or
hand, or transmitted via email or facsimile, to such party’s address as set
forth in the Warrant Register, or such other address as the Holder or the
Company shall notify the other in writing as above provided. Any notice sent in
accordance with this section shall be effective on the date three days after the
date of mailing or, if delivered by hand or professional courier, or transmitted
via email or facsimile with delivery receipt (or acknowledgement or confirmation
which may be by electronic means), on the date of delivery, provided, however,
that notices to the Company will be effective upon receipt.

 

14.SEVERABILITY

 

If one or more provisions of this Warrant are held to be unenforceable under
applicable law, such provision(s) shall be excluded from this Warrant and the
balance of this Warrant shall be interpreted as if such provision(s) were so
excluded and shall be enforceable in accordance with its terms.

 

15. WARRANT REGISTER and OWNERSHIP

 

Each Warrant issued by the Company shall be numbered and shall be registered in
a warrant register (the “Warrant Register”) as it is issued and transferred,
which Warrant Register shall be maintained by the Company at its principal
office or, at the Company’s election and expense, by a Warrant Agent or the
Company’s transfer agent. The Company shall be entitled to treat the registered
Holder of any Warrant on the Warrant Register as the owner in fact thereof and
the Holder for all purposes and shall not be bound to recognize any equitable or
other claim to or interest in such Warrant on the part of any other Person, and
shall not be affected by any notice to the contrary, except that, if and when
any Warrant is properly assigned in blank, the Company may (but shall not be
obligated to) treat the bearer thereof as the owner of such Warrant for all
purposes. Subject to Section 10, a Warrant, if properly assigned, may be
exercised by a new holder without a new Warrant first having been issued.

 

16.certain other provisions

 

16.1. Any reference to an action or event to occur on a specified date that is
not a Business Day shall be a reference to the immediately following Business
Day.

 

16.2. Any calculations of the number of Shares to be issued upon the exercise of
this Warrant, in whole or in part, shall be made by the Company and, absent
manifest error, such calculation shall be conclusive and binding.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGE FOLLOWS.]

 

9 

 

 

In Witness Whereof, the parties have executed this Warrant as of the date first
written above.

 

    COMPANY           CARDAX, INC.             By:       Name: David G. Watumull
    Title: President and CEO         TRANSFER AGENT AND REGISTRAR              
VSTOCK TRANSFER, LLC               By:           Authorized Signature      

 

   

 

 

NOTICE OF WARRANT EXERCISE

 

To: Cardax, Inc.

2800 Woodlawn Drive, Suite 129

Honolulu, HI 96822

 

Gentlemen:

 

The undersigned,
                                                                          ,
hereby elects to purchase, pursuant to the provisions of the foregoing Warrant
held by the undersigned,                           shares of the common stock
(“Common Stock”) of Cardax, Inc. Payment of the purchase price of __________ per
Share required under such Warrant accompanies this notice.

 

The undersigned hereby represents and warrants that the undersigned is acquiring
such Common Stock for the account of the undersigned and not for resale or with
a view to distribution of such Common Stock or any part hereof; that the
undersigned is fully aware of the transfer restrictions affecting restricted
securities under the pertinent securities laws and the undersigned understands
that the shares purchased hereby are restricted securities and that the
certificate or certificates evidencing the same will bear a legend to that
effect.

 

By its delivery of this Notice of Warrant Exercise, the undersigned represents
and warrants to the Company that (unless indicated below) in giving effect to
the exercise evidenced hereby the Holder will not beneficially own in excess of
the number of shares of Common Stock (determined in accordance with Section
13(d) of the Securities Exchange Act of 1934) permitted to be owned under
Section 1.3(b)(ii) of this Warrant to which this notice relates.

 

If the number of shares of Common Stock purchased (and/or canceled) hereby is
less than the number of shares of Common Stock covered by the Warrant, the
undersigned requests that a new Warrant representing the number of shares of
Common Stock not so purchased (or canceled) be issued and delivered as follows:

 

ISSUE TO:       (NAME OF HOLDER)               (ADDRESS, INCLUDING ZIP CODE)    
          (SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER)       DELIVER TO:      
            (NAME)                 (ADDRESS, INCLUDING ZIP CODE)        



   

 

 

NOTICE OF WARRANT EXERCISE

Page 2

 

DATED:                   , ____.

 

Signature:           Name:           Title:           Address:                

 

   

 

 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute

this form and supply required information.

Do not use this form to exercise the warrant.)

 

FOR VALUE RECEIVED, [           ] all of or [           ] shares of the
foregoing Warrant and all rights evidenced thereby are hereby assigned to

 

_______________________________________________ whose address is

 

_______________________________________________________________

 

_______________________________________________________________

 

Dated: ______________, _______

 

Holder’s Signature: _____________________________

 

Holder’s Address: _____________________________

 

Signature Guaranteed: ___________________________________________

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

   

 

 

